Name: 82/544/ECSC: Commission Decision of 26 July 1982 extending the authorization of the joint buying of rolled steel products by the steel distribution undertakings participating in Stahlring GbR and the purchasing company called Stahlring GmbH, Stahleinkaufsgesellschaft
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-08-12

 Avis juridique important|31982D054482/544/ECSC: Commission Decision of 26 July 1982 extending the authorization of the joint buying of rolled steel products by the steel distribution undertakings participating in Stahlring GbR and the purchasing company called Stahlring GmbH, Stahleinkaufsgesellschaft Official Journal L 237 , 12/08/1982 P. 0034 - 0036*****COMMISSION DECISION of 26 July 1982 extending the authorization of the joint buying of rolled steel products by the steel distribution undertakings participating in Stahlring GbR and the purchasing company called Stahlring GmbH, Stahleinkaufsgesellschaft (Only the German text is authentic) (82/544/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 65 thereof, Having regard to High Authority Decision No 15/67 of 14 June 1967 (1), Having regard to Commission Decision 72/153/ECSC of 22 March 1972 (2) and 77/290/ECSC of 5 April 1977 (3) respectively authorizing and renewing the authorization of the joint buying of rolled steel products by the steel distribution undertakings participating in Stahlring GbR and Stahlring GmbH, Stahleinkaufsgesellschaft, Having regard to the application submitted on 26 February 1982 by Stahlring GmbH, Stahleinkaufsgesellschaft, Duesseldorf, WHEREAS: 1. By Decision No 15/67 the High Authority authorized under Article 65 (2) the joint buying of rolled steel products by the steel distribution undertakings participating in the Gesellschaft buergerlichen Rechts Stahlring (Stahlring GbR) and in the Stahlring GmbH, Stahleinkaufsgesellschaft (Stahlring GmbH) for the period ending on 31 December 1971. 2. By Decision 72/153/ECSC, the Commission renewed this authorization for a further period ending on 31 December 1975. 3. By Decision 77/290/ECSC, the Commission granted the further application for authorization submitted by Stahlring GmbH on 18 August 1976 and again authorized the agreements on the joint buying of rolled steel through Stahlring Gbr and Stahlring GmbH entered into by the steel distribution undertakings listed in the Annex to that Decision for the period ending on 31 March 1982. 4. By letter dated 26 February 1982, Stahlring GmbH applied, on behalf of the steel distribution undertakings participating in Stahlring GbR and Stahlring GmbH, for an extension of this authorization, for the longest period possible. 5. By letter dated 21 February 1978, Stahlring GmbH notified the Commission of the formation of Stahlring Verwaltungs-GmbH & Co. KG, which has taken over the holdings in the former Stahlring GmbH and the newly-established 'Fer-Union GmbH'. According to Stahlring GmbH, this change in Stahlring's structure was dictated by tax considerations. Stahlring Verwaltungs-GmbH & Co. KG entered into a single-entity relationship with Stahlring GmbH and Fer-Union GmbH which confers on members of Stahlring the same tax advantages as those existing under the Cartel Taxation Order, which has since expired. Fer-Union GmbH carries on, in the context of the joint buying practised until now by Stahlring, business aimed at making a profit determined by German tax law. This new structure created for the above reasons has not resulted in any change in existing joint buying practice. 6. By letter dated 6 July 1981, Stahlring GmbH notified the Commission that, as from 1 July 1981, its capital has been increased to DM 2 500 000. This increased capital was fully paid up by 30 September 1981. 7. Since 1977 the membership of Stahlring GbR has changed slightly (eight firms have left and eight have been admitted). The number of members of Stahlring GbR has thus remained constant. This change in the membership of Stahlring GbR is not likely to strengthen significantly the market position of the participating undertakings in the buying and selling of rolled steel products. 8. Between 1976 and 1980, the participating undertakings as a whole accounted for about 7 % of the finished rolled steel products in the Federal Republic of Germany, which is no higher than the market shares held in the Federal Republic by some steel distributors taken individually. Despite the difficulties which the steel industry has been experiencing lately the participating undertakings have been able to maintain an undiminished market share. They would not have been able to do so were it not for their cooperation within Stahlring GmbH and the resultant competitive advantage. The cost reductions and improved product range brought about by joint buying have produced benefits for consumers and contributed towards a substantial improvement in distribution. This cooperation between the firms in question will be increasingly important to them in future, especially in view of the current crisis in the steel industry, as it will enable them to remain competitive. As a result, the abovementioned positive effects on distribution and the benefits to the consumer will continue to be achieved. 9. The Commission must continue to ensure that the measures which the participating undertakings and the executive bodies of Stahlring GbR, Stahlring GmbH, Fer-Union GmbH and Stahlring Verwaltungs-GmbH & Co. KG take on the basis of the agreements are in accordance with this extended authorization. Consequently the obligations imposed on the participating undertakings by Article 2 of Decision 77/290/ECSC in respect of the notification of all changes and additions to the membership agreements, any decisions to accept new members, all decisions to change the members' obligations regarding their receipts into stock and any withdrawal of members must remain in force. 10. In these circumstances, the grounds on which the High Authority authorized the parties' agreements by Decision No 15/67 and the reasons for the obligations which the Commission imposed on the parties by Decision 72/153/ECSC, as well as those which induced the Commission once more to authorize the parties' agreements by Decision 77/290/ECSC, continue to apply. Consequently the tests of Article 65 (2) (a) to (c) continue to be satisfied. 11. The parties have applied for an extension of the authorization for the longest period possible. The Commission considers it appropriate, in the light of its previous satisfactory experience, to extend the authorization, not for five years as before, but for 10 years, that is until 31 March 1992. 12. Subject to this time limit, the agreements therefore continue to meet the requirements for authorization under Article 65 (2) of the Treaty and may therefore be authorized, HAS ADOPTED THIS DECISION: Article 1 The period of validity of Decision 77/290/ECSC authorizing the agreements on the joint buying of rolled steel through Stahlring GbR and Stahlring GmbH, Stahleinkaufsgesellschaft, entered into by the steel distribution undertakings listed in the Annex, is hereby extended until 31 March 1992. Article 2 This Decision shall apply with effect from 1 April 1982. Article 3 This Decision is addressed to Stahlring GmbH, Stahleinkaufsgesellschaft, Mindener Strasse 36, D-4000 Duesseldorf 1. Done at Brussels, 26 July 1982. For the Commission Frans ANDRIESSEN Member of the Commission (1) OJ No 127, 27. 6. 1967, p. 2517/67. (2) OJ No L 85, 11. 4. 1972, p. 17. (3) OJ No L 97, 21. 4. 1977, p. 33. ANNEX Members of Stahlring GbR on 1 March 1982 1.2.3 // 1. // C. W. Adam & Sohn GmbH, // Stadtstieg 20, D-3380 Goslar 1 // 2. // Ludwig Becker Nachf. GmbH, // Flotowstrasse 1-4, D-6680 Neunkirchen-Saar // 3. // P.H. Brauns GmbH & Co. KG, // Osterstrasse 40, D-3000 Hannover 1 // 4. // Wilh. Bredemeier GmbH & Co. KG, // Muenstedter Strasse 11-12, D-3300 Braunschweig // 5. // Louis Coers, // Preissenstrasse 49, D-4670 Luenen // 6. // Peter Droesser GmbH & Co., // Ackerstrasse 144, D-5000 Koeln // 7. // Louis Eilers GmbH & Co., // Entenfang 2, D-3000 Hannover // 8. // Wilh. Gauer KG, // Ritterstrasse 11-17, D-8710 Kitzingen // 9. // Eisen Glatt GmbH, // Rosastrasse 17, D-7800 Freiburg // 10. // Konrad Haller KG GmbH & Co., // Heilbronner Strasse 309, D-7000 Stuttgart 30 // 11. // E. Hochapfel GmbH & Co. KG, // Gutenbergstrasse 2a, D-6600 Saarbruecken // 12. // Heinz Hoeing GmbH & Co., // Sunderweg 345, D-4600 Dortmund 1 // 13. // Erich Hoselmann GmbH & Co. KG, // Ludwig-Barnay-Strasse 8, D-3000 Hannover 1 // 14. // Heinr. Hottenrott, // Lange Wanne 8, D-3380 Goslar 1 // 15. // Wilh. Josten Soehne, // Hammer Landstrasse 1a, D-4040 Neuss // 16. // August Kirberg, // Arrenberger Strasse 59-65, D-5600 Wuppertal 1 // 17. // Ulrich Adam Knapp, // Wilhelmstrasse 81, D-7410 Reutlingen 1 // 18. // Lindemann & Frankfurth Nachf. Stahlhandelsges. mbH, // Sandershaeuser Strasse 82, D-3500 Kassel-Bettenhausen // 19. // Logemann-Possehl GmbH, // Prophankenweg 36, D-2900 Oldenburg // 20. // Gebr. Lotter KG, // Waldaecker 15, D-7140 Ludwigsburg // 21. // Louis Marburg & Soehne GmbH, // Hanauer Landstrasse 435, D-6000 Frankfurt // 22. // Friedrich W. Markmann GmbH & Co. KG, // Rethelstrasse 22-26, D-4000 Duesseldorf // 23. // Montan-Handelsgesellschaft Richter & Co., // Klosterstrasse 112, D-4000 Duesseldorf // 24. // Nagel & Merz GmbH, // Im Schiffeland, D-6670 St. Ingbert // 25. // Gebr. Reinhard, // Bahnhofstrasse 11, D-8700 Wuerzburg // 26. // Rheineisen GmbH, // Schlueter Strasse 3, D-4000 Duesseldorf // 27. // Eisen Rieg AG, // Kirschenallee 54-56, D-6100 Darmstadt // 28. // Roechling Eisenhandel KG, // Richard-Wagner-Strasse 9, D-6800 Mannheim // 29. // Saarbruecker Eisenhandelsgesellschaft mbH, // Berliner Promenade 12, D-6600 Saarbruecken // 30. // Ludw. Sartorius & Comp. GmbH & Co., // Emsstrasse/Weserstrasse, D-2900 Oldenburg // 31. // C. Schrade KG, // Roetelstrasse 31, D-7107 Neckarsulm // 32. // August Schroeder GmbH & Co. KG, // Adenauerallee 12, D-3000 Hannover 1 // 33. // Schwemann & Stuecke KG, // Gutenberghof 7-9, D-3000 Hannover 1 // 34. // Stein Stahlhandel GmbH & Co. KG, // Borsigstrasse 1, D-5657 Haan 1 // 35. // Vetter & Co., // Rheinstrasse 108-110, D-2850 Bremerhaven // 36. // Walzstahlhandel Nord Erich Frei GmbH & Co. KG, // Seesener Strasse 5-11, D-3320 Salzgitter 41 // 37. // Weinmann & Co. GmbH, // Louidpoldstrasse 10, D-6660 Zweibruecken // 38. // Wullbrandt & Seele GmbH & Co. KG, // Robert-Bosch-Strasse 1, D-3300 Braunschweig // 39. // Leopold Hugo Zell GmbH & Co., // Schwarzbach 135, D-5600 Wuppertal 2